Gileillan, C. J.,
dissenting. The constitution, art. 11, makes a clear distinction between organized counties and those Avhich are merely established, and not organized. As. to the latter, there is no restriction upon the poivor of the legislature, except that they shall not be reduced beloAV 400 square miles in area. As to the former, no change can be made in the county lines, nor in the location of the county seats, Avithout a vote of the electors of the county or counties to be affected by the change. This distinction is made, clearly, on account of, and for the purpose of protecting, the rights and interests of the people in organized counties. From the time of their full organization the people Avithin a county are a quasi corporation — a jAolitical community — for the purposes, and Avith limited poAvors, of local self-goA'-ernment, and from that time such people are, as a political community, protected by the constitution from changes in their component parts by mere act of the legislature. The letter of that instrument, it is time, prohibits only changes in the county lines ; but I think its intent and spirit go further. It Avould be strange if the constitution, for the purpose of protecting these quasi corporations, should prohibit the moving *46of a county line a few feet easterly or a few feet westerly, without the consent of the electors, but should allow them to be entirely obliterated, so far as they define the limits of an organized political community, by the abolition of such community. I look upon the abolition of an organized county as a change of the lines of such organized county, within the meaning of the constitution. Besides, there is no prohibition to change the lines of merely established counties, except that they should not be reduced below 400 square miles. Within that restriction the legislature may reduce or enlarge them, may divide one into several, or may unite several into one. And, if the legislature may reduce a county from the condition of an organized to that of an established county, all that is needed, to allow the legislature to do what the constitution prohibits, is to abolish the organization of the counties with respect to which it may desire to exercise the power to change. Counties come under the protection of the constitution from legislative interference with their boundaries as soon as organized ; and I do not think that this protection can be removed by mere legislative act. In my opinion the act repealing the act organizing Cass county is unconstitutional.